Case 1:19-cv-01869-LPS Document 13-9 Filed 12/20/19 Page 1 of 3 PageID #: 445




                          EXHIBIT 9
Configure Private Email Relay Service - Developer Account Help            Page 1 of 2
   Case 1:19-cv-01869-LPS Document 13-9 Filed 12/20/19 Page 2 of 3 PageID #: 446




        SIGN IN WITH APPLE

        Configure Private Email Relay Service
        In
        order to send email messages through the relay service to the users' personal
        inboxes, you will need to register your outbound email domains. All registered
        domains must create Sender Policy Framework (SPF) DNS TXT records in order to
        transit Apple's private mail relay. You can register up to 10 domains and
        communication emails.



        Register Domains

        1. In Certificates, Identifiers & Profiles, select More from
           the sidebar, and click Configure Sign In with Apple.

        2. In the
            domain section, enter the fully qualified domain name, and click Register.
            Registration will fail if the domain does not publish an SPF DNS TXT
            record.

        3. Once registered, click Download, place the downloaded
           file in the specified location, then click Verify.

        4. A green
            checkmark will appear when the domain has passed verification and is
            registered to your account.


        Register Communication Emails

        1. In Certificates,
           Identifiers & Profiles , select More from the sidebar, and click
           Configure Sign In with Apple.

        2. In the Communication Email
           section, enter the email address you will use to contact your customers, and
            click Register. Registration will fail if the domain does not publish an SPF
            DNS TXT record.

        3. A green checkmark will appear when the email
           domain has passed validation and is registered to your
            account.




https://help.apple.com/developer-account/                                                  9/24/2 019
Configure Private Email Relay Service - Developer Account Help            Page 2 of 2
   Case 1:19-cv-01869-LPS Document 13-9 Filed 12/20/19 Page 3 of 3 PageID #: 447




        2019 Apple Inc. All rights reserved.




https://help.apple.com/developer-account/                                   9/24/2 019
